DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/28/2022 amended claims 3 and 7 and added new claims 16-23.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Matsumoto in view of Bertin from the office action mailed 11/4/2021; therefore this rejection is maintained below.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2021 and 2/10/2022 were filed after the mailing date of the non-final office action on 11/4/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-7, 12-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al., Japanese Publication No. JP2007-084620 (hereinafter referred to as Matsumoto) in view of Bertin et al., US Patent Application Publication No. 2014/0256605 (hereinafter referred to as Bertin).
Regarding claims 3, 6-7, 12-13 and 16-17, Matsumoto discloses a grease composition (as recited in claim 3) (see Abstract) comprising a polyol ester base oil (biodegradable base oil as recited in claim 3) (Para. [0015]) to which is added 8-35 wt% of a calcium sulfonate thickener, 0.1 to 20 wt% of a sorbitan monooleate (as recited in claims 3 and 17) and 0.5 to 10 wt% of an organometallic salt (thickener) (as recited in claim 3) (see Claims and Examples and Para. [0009], [0017], [0019], [0022] and [0028]).      
Matsumoto further discloses the calcium sulfonate complex used as a thickener includes calcium sulfonate and higher fatty acid calcium salts such as (i) calcium carbonate, (ii) calcium dibehenate, calcium distearate, calcium dihydroxisterate, (iii).  It is a combination of a lower fatty acid calcium salt such as calcium acetate and a calcium salt (calcium soap) selected from (iv) calcium borate and the like (as recited in claim 16) (Para. [0016]).  
Matsumoto discloses all the limitations discussed above including 0.25 to 15 wt% of a wax, such as, petrolatum oxide (as recited in claim 7) (Para. [0019]-[0020]) but does not explicitly the thickeners recited in claim 3.
Bertin discloses a grease composition having a worked cone penetration of 288 and a melting point of about 170°F/77°C (as recited in claims 6-7) (see Example 1) comprising a natural base oil (see Abstract) to which is added a 1 to 30 wt% of a metal base compound, including a lithium composite soap thickener (as recited in claims 3 and 13) (Para. [0029] and [0083]-[0084]), a tackiness agent, such as, 1 to 15 wt% of polyisobutenes (as recited in claim 7 and 12) (see Abstract and Para. [0087]) and chlorinated waxes (Para. [0087]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the thickener and additive compounds of Bertin in the composition of Matsumoto in order to enhance the viscous properties of the grease.    

Regarding claims 18-23, see discussion above.  

Response to Arguments
Applicants’ arguments filed 4/28/2022 regarding claims 3, 6-7, 12-13 and 16-23 have been fully considered and are not persuasive.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art, as shown by the tables form the instant specification and the Affidavit signed by Jusei Maeda on 11/2/2021 and 4/28/2022.    
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification and Affidavit require very specific concentration of rust preventative compounds in a very narrow concentration ratio and separately in a narrow concentration of additive compound and total concentration of rust preventative compounds.  These limitations are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771